Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 1 of 19



                           UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                    Case No.: 18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY, an Illinois
   corporation,

          Plaintiff,
   v.

   MANUEL V. FEIJOO,
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,


          Defendants.


                                              ORDER




          AND NOW, this                     day of                             , 2019, upon

   consideration of Defendants’ Motion for Sanctions, and any response thereto, it is hereby

   ORDERED that said Motion is GRANTED. Plaintiffs are hereby precluded from offering the

   testimony at trial of Timothy Banahan.



                                                       BY THE COURT:


                                                       _____________________________
                                                       HON. RUDOLFO A. RUIZ
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 2 of 19



                            UNITED STATES DISTRICT COURT FOR
                            THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                     Case No.: 18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY, an Illinois
   corporation,

           Plaintiff,
   v.

   MANUEL V. FEIJOO,
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,


           Defendants.

                    DEFENDANTS’ MOTION FOR SANCTIONS PURSUANT TO
                              RULES 26(g) and 37(d)(1)(A)(i)

           Defendants, Dr. Manuel Feijoo (“Dr. Feijoo) and Manuel Feijoo, M.D., P.A. (“The

   Clinic”), by and through their undersigned counsel, do hereby Move this Honorable Court to

   impose sanctions against Plaintiffs pursuant to Federal Rule of Civil Procedure 26(g) and

   37(d)(1)(A)(i), and in support thereof aver as follows:

   I.      STATE FARM PURPOSEFULLY WITHHELD CRITICAL DOCUMENTS
           UNTIL THE EVE OF TRIAL AND FAILED TO PROPERLY PREPARE ITS
           CORPORATE DESIGNEE IN ORDER TO AVOID DISCLOSING THE
           CONTINUOUS NATURE OF ITS PURSUIT OF DR. FEIJOO FROM 2011-2018
        1. State Farm filed this lawsuit on August 16, 2018.

        2. It has been and remains a critical component of the defense to State Farm’s FDUTPA

           accusations in this case that a consumer acting reasonably in the same circumstances as

           State Farm with respect to Dr. Feijoo would not have been deceived by a single bill at

           issue.
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 3 of 19



      3. In pursuit of facts which support this defense, Defendants have sought to obtain from

         State Farm information and documents which revealed what information State Farm had

         been provided regarding Dr. Feijoo’s billing practices, when the information was

         obtained, who knew it, and what State Farm did in response.

      4. On January 8, 2019, Defendants served initial Requests for Production of Documents, to

         which State Farm Responded on February 26, 2019. A true and correct copy of

         Defendants’ Requests and State Farm’s Responses is attached as Exhibit “A”.

      5. State Farm’s Responses were signed by counsel for State Farm, Ken Hazouri, Esquire.

      6. Defendants’ request number 2 sought: The entire contents of any MCIU/SIU Project

         file which has ever existed identifying Dr. Manuel Feijoo or any practice with which

         Dr. Feijoo has ever been associated as a subject of the Project.

      7. In response to this request (after a litany of objections), State Farm stated:

         State Farm Mutual previously opened a project to investigate Dr. Feijoo, which did
         not lead to the filing of this action or any other action, and any documents or
         materials associated with that investigation are not relevant to State Farm Mutual’s
         claims in this action or any cognizable defenses thereto. Pursuant to Federal Rule of
         Civil Procedure 34(b)(2)(C), State Farm Mutual states it is withholding materials
         responsive to this Request on the basis of this objection.

      8. This Objection marked the beginning of a lengthy campaign by State Farm to avoid

         producing materials which connected its extensive 2011 investigation (a.k.a. “Project”) it

         conducted into the billing practices of Dr. Feijoo, which it did with the help of Mr.

         Hazouri, and its 2015 project, also conducted under Mr. Hazouri’s direction.

      9. At a hearing before Judge Becerra on April 9 challenging State Farm’s refusal to produce

         the 2011 Project documents, Mr. Hazouri represented that it would take an “extraordinary

         amount of time and money to review and log all of the privileged documents in the 2011

         Project File” and, on the strength of this representation, the Court denied (without
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 4 of 19



         prejudice) Defendants’ Motion to compel the 2011 Project File documents. See Judge

         Becerra’s Order, of May 2, 2019, ECF Doc. 51.

      10. As the Court is by now well aware, after raising this issue again later upon discovery of

         State Farm’s 2015 Project File, Judge Becerra reconsidered her Order and required the

         production of a few discrete reports created by State Farm in its 2011 Project.

      11. These 2011 Project Documents are the basis of defendants’ pending Supplemental

         Motion for Summary Judgment as to State Farm’s FDUTPA claims.

      12. The defense’s theory in this case from the beginning, and especially since learning of the

         earlier 2011 State Farm Feijoo Project run by Mr. Hazouri, has been that State Farm was

         never deceived by any bills of Dr. Feijoo, nor acting as a reasonable consumer would

         have under the circumstances, and rather that State Farm was attempting to manufacture a

         federal lawsuit against Dr. Feijoo to serve larger business aims than the billing of one

         doctor.

      13. This is why in their original requests for Production, Defendants sought “Any and all

         documents maintained within The Potential Fraud Management Tool which

         reference Defendants/Counterclaim Plaintiffs, including, but not limited

         to…Screener documentation.” See Ex. “A”, request number 4.

      14. State Farm’s Potential Fraud Management Tool (“PFMT”) is a database utilized by State

         Farm to maintain information created in connection with Project investigations it

         conducts of medical providers throughout the country.

      15. The PFMT is a digital database fully searchable by keywords such that any information

         which relates to or is identified with Dr. Feijoo can easily be located within it.
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 5 of 19



      16. The “screener documentation” created within the PFMT is specific information directed

         by PFMT prompts to be inputted into the database concerning a targeted medical

         provider.

      17. Acquiescing to the critical relevance of this information, State Farm responded that it

         would produce the data maintained in the PFMT “pertaining to the investigation of the

         Defendant’ conduct as set forth in its Complaint.” See Ex. “A”.

      18. On March 8, 2019, State Farm began haphazardly “rolling out” the production of

         hundreds of thousands of pages of documents in unnamed PDFs without identifying

         which requests the documents being provided were actually intended to be responsive,

         with individual claim files being inexplicably broken up into multiple PDFs sprinkled

         across multiple productions, leaving Defendants to dig through the production and try to

         make heads or tails of it.

      19. After spending countless hours doing this, counsel for Dr. Feijoo wrote to Mr. Hazouri on

         May 2, 2019, identifying that within “State Farm’s document production, there is

         reference to a screener having reviewed 22 claims prior to December 8, 2015 but I

         cannot locate the screener tool or any other documents the screener created as a

         result of that review. Have these documents been produced?”

      20. Mr. Hazouri did not respond to this email.

      21. On May 14, 2019, counsel for Dr. Feijoo wrote again asking specifically about the

         screening information concerning the 22 claims referenced as having been evaluated by

         the screener prior to December 8, 2015 and demanding to know when the materials

         would be produced.

      22. Counsel for Dr. Feijoo further stated:
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 6 of 19



         “Given the uncatalogued manner in which the files have been produced and
         given your representation that you did not even review the materials to see what
         was being produced before doing so, I am concerned that we will continue to find
         many more claim files which are similarly incomplete as those identified above. I
         would ask, therefore, that in addition to immediately producing the above-identified
         claim files (the production of which is now obviously significantly untimely), I would
         ask that you review the production you’ve made to ensure that what you indicate to
         have been produced by the titles given to individual PDF files has actually been
         provided. I would ask also that you provide some written verification that you have
         actually ensured with State Farm the accuracy and completeness of its document
         production and how you’ve ensured it.”

      23. On May 15, 2019, Mr. Hazouri responded to the request that he comply with his duty to

         verify the accuracy and actual responsiveness of State Farm’s document production,

         which he had already signed off on as accurate, by declining to do so.

      24. Mr. Hazouri stated: “I’m respectfully declining your request for me to personally

         review the approximately 470,930 pages of documents state Farm has thus far

         produced to defendants in this case. That task has been completed by other

         qualified persons prior to the documents’ production.”

      25. With respect to the screener documentation which was missing, Mr. Hazouri also

         attempted to artificially limit the request to a “screener tool” which he then identified as

         not “a document related to Dr. Feijoo or his clinic that was created by State Farm Mutual

         and is in its possession, custody or control.”

      26. On May 16, 2019, counsel for Defendants rejected Mr. Hazouri’s attempt to

         mischaracterize with quotation marks the request which had been made for screener

         documentation, stating:

         As for the “screener tool”, State Farm well knows (notwithstanding strategically
         placed quotation marks ), that the screening tool is a data collection template that
         was utilized in MCIU investigations in 2014 and 2015 (at least) in which hierarchical
         criteria and decision making is categorized, an overall assessment is indicated, and
         categories of information such as “Claim Volume/Billing activity”, Indicators of
         Potential fraud”, and “Ability to resist and deter non-meritorious payment of
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 7 of 19



         multiple claims” are graded on a sliding scale of Low, Medium, High, and Unable to
         Evaluate. There are seven different individual criteria within the categories. Also
         included within the screening tool are other categories of data such as “basic
         Information,” “Project Recommendation Memo”, “File Reviews,” “Other”, “Data
         Analytics”, and various graphs. All of this data is collected by the screener what
         makes up the screening tool. Given the clear indication in State Farm’s documents
         that there was in fact a screening process engaged in which resulted in the project
         recommendation memo in this case, I would ask, again, that this material be
         produced immediately.

      27. On May 20, 2019, Mr. Hazouri wrote in response: “We acknowledge receipt of the

         additional information regarding the “screener tool” in your e-mail below, and we will let

         you know as soon as we have a substantive response from State Farm Mutual on it.” The

         full string of the above-referenced emails is attached as Exhibit “B”.

      28. While the hundreds of thousands of uncatalogued and incomplete documents were being

         periodically “rolled out” by State Farm, the parties were faced with an original discovery

         deadline of June 10, 2019.

      29. Incredibly, on May 13, 2019, nearly a year after it had filed its lawsuit and nearly nine

         years after it had begun targeting Dr. Feijoo’s practice as a Project, State Farm issued a

         “Second Amended Initial Disclosure” which for the first time identified a Timothy

         Banahan as someone who suddenly appeared to have more information about the facts in

         this case than any of the people who had actually spent the previous nine years

         investigating Dr. Feijoo.

      30. Mr. Banahan was identified as someone who had “knowledge of: a) the factual basis for the

         allegations in the Plaintiff’s Complaint; b) the claims submitted by Dr. Feijoo’s clinic to the

         Plaintiff that are at issue in the Plaintiff’s Complaint, and the Plaintiff’s handling of those

         claims; c) the Plaintiff’s duties under the Florida Motor Vehicle No-Fault Law, sections

         627.730 – 627.7405, Florida Statutes, and section 626.9891(2)(a)1., Florida Statutes; and d)
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 8 of 19



         the Second Interim Report of the Fifteenth Statewide Grand Jury on PIP Insurance Fraud, In

         the Supreme Court of the State of Florida, Case No. 95,746.”

      31. In his email of May 16, 2019, Counsel for Dr. Feijoo pointed out how remarkable it was

         that someone with Mr. Banahan’s alleged breadth of knowledge concerning this case

         would not have been identified until less than a month before the discovery deadline and

         demanded that he be made available for deposition. See Ex. “B”.

      32. In trying to arrange Mr. Banahan’s deposition, State Farm stated that he would be

         produced as its corporate designee, so on May 31, 2019, Defendants issued a 30(b)(6)

         Notice directly to Mr. Banahan which required him to be prepared to testify on the

         following subjects:

             •   The precise date on which any SIU/MCIU investigation concerning the
                 defendants was commenced;
             •   The events or information which triggered the commencement of the
                 investigation and why they triggered the investigation;
             •   The precise date on which any project file was opened with respect to any
                 defendant;
             •   All of the reasons any project concerning the defendants was opened;
             •   The amount and basis of all damages sought by State Farm;

                 (A copy of Defendants’ 30(b)(6) Notice is attached as Exhibit “C”.)

      33. On June 13, 2019, State Farm produced 939 pages of materials taken from the PFMT

         concerning Dr. Feijoo and his practice. As with all of its other productions, there was no

         identifying information provided nor were there any indications as to which Requests the

         documents might be considered responsive to.

      34. Still missing even from this production, though, was the screening documentation

         demanded in Defendants’ original request for production and subsequent emails and

         which Mr. Hazouri had stated was not in State Farm’s possession (but would double

         check with State Farm just to make sure).
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 9 of 19



       35. Mr. Banahan was deposed on June 18, 2019. Volume I of his deposition transcript is

           attached as Exhibit “D”.

       36. In preparing for his deposition to testify as State Farm’s corporate designee on the timing

           and reasons for any investigations and projects conducted by State Farm into Dr. Feijoo,

           Mr. Banahan indicated he had reviewed exactly one document associated with the 2011

           Project - The “Project Scope” memo. Ex. “D”, pg. 9-10.1

       37. Mr. Banahan and State Farm decided that this was the only document he need review

           regarding the timing of and reason for the 2011 Project. Id., pg. 10.

       38. With regard to the timing and reason for the 2015 Project, Mr. Banahan similarly limited

           his preparation to reviewing one document, the Project Recommendation Memo dated

           December 3, 2015. Id., pgs. 10-11.

       39. Mr. Banahan testified that prior to May of 2019, he had had no association nor familiarity

           with any facts or issues in this case or relating to Dr. Feijoo. Mr. Hazouri instructed him

           not to answer the question of why he had been “called off the bench” to step into the

           matter as the person “most knowledgeable” about a case he had zero knowledge of prior

           to it being poured into him 9 years after it started. Id., pg. 15-16.

       40. Despite having been entirely invented as a witness in this case on the subject of why the

           2015 Project was “started”, Mr. Banahan testified that the extent of his knowledge was

           limited to information contained in the project recommendation memo of December 3,




   1
    Note that at this point State Farm was still refusing to produce any documents from the 2011 Project and only did
   so on August 1, 2019 after being ordered by Judge Becerra to do so. These documents ultimately revealed that
   State Farm had conducted a massive Project concerning the identical billing issues as raised in this lawsuit,
   obtained an opinion letter and draft lawsuit against Dr. Feijoo from Mr. Hazouri, and closed the project with no
   further action identified in October of 2012.
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 10 of 19



         2015, and further that he had no understanding beyond that singular document as to what

         actually sparked the opening of the 2015 Feijoo Project. Id., pg. 43.

      41. Critically, despite the fact that State Farm’s 2015 Project specialist had repeatedly

         characterized the 2015 Project as the “re-opening” of the earlier 2011 Project, Mr.

         Banahan was adamant in his testimony that the 2015 Project had no relationship with the

         2011 Project. Id., pg. 133-134.

      42. State Farm has at all times throughout this litigation fought to distinguish the 2011

         Project from the 2015 Project; this alleged distinction was in fact the proffered basis for

         withholding the 2011 Project documents in the first place and also for State Farm’s

         intentionally limited preparation of Mr. Banahan.

      43. At no time after his email of May 20, 2019 did Mr. Hazouri provide any more

         information about the missing screener documents.

         A.      THE MISSING SCREENER DOCUMENTS SUDDENLY APPEAR ON
                 OCTOBER 15, 2019

      44. The discovery deadline finally expired in this case on September 16, 2019 (save for

         limited extensions to conduct specific depositions), and trial has been scheduled for

         November 12, 2019 since August 23, 2019.

      45. Incredibly, on October 15, 2019, State Farm produced from the PFMT 30 pages of

         reports and other materials it claimed to have “just discovered.”

      46. These suddenly discovered documents are the exact screening documents Defendants had

         repeatedly demanded beginning in January of 2019 and which Mr. Hazouri had stated

         unequivocally State Farm did not possess. These PFMT screening documents are

         attached as Exhibit “E”.
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 11 of 19



      47. These newly produced documents reveal for the first time the explosive information that

         Kathy Potter, the analyst who wrote the 2011 Feijoo Project Scope Memo, is the same

         person who opened the 2015 Feijoo Project. See pg. 5 of Ex. “E”.

      48. Incredibly, the documents also reveal that Ms. Potter opened the Feijoo Project on

         October 12, 2015, which is a date far earlier than any other document provided by State

         Farm in connection with the 2015 Project, and nearly two months before the date Mr.

         Banahan testified the 2015 Project was actually opened.

      49. The documents further identify that Ms. Potter was relying on a “Strategic Analysis” in

         opening the Project, which document has to this date still not been produced by State

         Farm, despite such a document falling squarely within Defendants’ original Requests for

         production of all analytics reports maintained in the PFMT.

      50. In his deposition, Mr. Banahan identified Ms. Potter merely as the analyst who had

         authored the 2011 Project scope memo and that she is still with the company but

         indicated clearly that he had not spoken with her in connection with his preparation to

         testify as State Farm’s corporate designee. Ex. “D”, pg. 11-12.

      51. The information produced on October 15, 2019 from the PFMT is explosive because it

         completely blows up the pretense State Farm has attempted to manufacture in this case

         that its 2011 and 2015 Projects were somehow separate, distinguishable events rather

         than the continuous campaign they obviously were.

      52. There are only 2 possibilities for why these documents were not produced in February of

         2019: One is that they were deliberately concealed to prevent Defendants from learning

         Ms. Potter’s identity and the timing and connection of her activities in each project.
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 12 of 19



      53. The only other possibility is that State Farm deliberately refrained from conducting a

         complete search of the PFMT database in order to limit the documents which it knew

         would enable Defendants to understand the full timing and connection between its Feijoo

         Projects.

      54. As is evident from the documents, merely searching by the keyword “Feijoo” would have

         identified them.

      55. Had Defendants been provided these documents timely, they would have deposed Kathy

         Potter, as well a corporate designee, concerning every activity in which Kathy Potter

         engaged, including its timing, reasoning, supervision, and documents associated with it.

      56. Defendants would have made additional document requests concerning the analytics

         performed by Ms. Potter and others leading up to October of 2012.

      57. Defendants could have used all of this information to go back to the court to demand that

         State Farm be required to produce more, if not all of its 2011 Project File, as well as to

         supplement the arguments of its Summary Judgment Motion.

      58. Immediately upon reviewing these documents and understanding the extreme prejudice

         State Farm had caused by their concealment, Defendants demanded on October 16, 2019

         an explanation for why they had not been produced, especially in light of counsel’s

         specific identification and repeated demand for them.

      59. Rather than offer an explanation, Mr. Hazouri attempted to resort back to his use of

         quotations around the phrase “screener tool” as justification for the documents having

         been somehow “inadvertently” missed. Mr. Hazouri had no choice but to acknowledge,

         however, that the documents produced on October 15, 2019 were responsive to
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 13 of 19



         Defendants original document requests made on January 8, 2019 and should have been

         produced in February.

      60. Mr. Hazouri asked what proposal Defendants would make to remedy the unfair situation

         State Farm had caused and avoid a motion for sanctions.

      61. In response, on October 18, 2019, Defendants pointed out that the only way to even

         attempt to remedy the situation would be for State Farm to make Ms. Potter and/or a

         corporate designee to testify fully and completely about everything Ms. Potter had

         actually done with respect to both Feijoo Projects, allow time for follow up document

         requests as the result of this deposition, and permit the supplementation of Defendants’

         Motion for Summary Judgment, all of which would of course necessitate a lengthy

         continuance of the November 12, 2019 trial date.

      62. On October 18, 2019, Mr. Hazouri agreed that these remedies were necessary. A copy of

         the email string containing these exchanges is attached as Exhibit “F”.

      63. After a conference call to discuss the issue on October 21, 2019, the parties agreed to

         submit a joint motion for continuance based on State Farm’s late production of

         documents, which Motion was submitted on 10/22/19. (ECF Doc 151).

      64. Within hours, however, obviously upset at the idea that all of the Parties were not

         respecting its deadlines, the Court denied the Motion while permitting the parties to

         obtain more time by agreeing to have the case tried before Judge Becerra. ECF Doc 152.

      65. Unfortunately, this option was not agreed upon, which eliminated any time to cure the

         prejudice defendants have suffered.

      66. The trial of this case is now scheduled to start on November 12, 2019. Given the

         overwhelming documentation associated with the trial and the time needed to prepare,
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 14 of 19



         Defendants have no ability between now and trial to even attempt to cure the prejudice

         State Farm’s discovery violation has caused.

      67. On October 25, 2019, Defendants conferred with State Farm counsel to see if the parties

         could agree that the only appropriate remedy which might alleviate some of the prejudice

         is the preclusion of Mr. Banahan from testifying at trial.

      68. State Farm refused to agree and this Motion followed.

         B.      THE ONLY FAIR SANCTION FOR STATE FARM’S CONDUCT IS TO
                 PRECLUDE IT FROM GAINING THE ADVANTAGE ITS CONDUCT
                 CREATED

      69. By deliberately concealing the PFMT documents from defendants during discovery and

         until the eve of trial, State Farm prevented Defendants from fully examining State Farm’s

         corporate designee and from fully discovering the documents which could have been

         used to demand a more particularized range of topics for a corporate designee to testify

         concerning.

      70. State Farm should not be permitted to exploit this unfair advantage given that it was

         created only as the result of direct and unjustifiable violations of Rules 26(g) and 37.

         i.      Mr. Hazouri and State Farm Violated Rule 26(g) and Must Be Sanctioned

      71. “Rule 26(g) requires that an attorney of record sign discovery-related filings, and

         prescribes that the signature certifies that the filing conforms to the discovery rules, is

         made for a proper purpose, and does not impose undue burdens on the opposing party in

         light of the circumstances of the case.” Bernal v. All Am. Inv. Realty, Inc., 479 F. Supp.

         2d 1291, 1333–35 (S.D. Fla. 2007) citing Chudasama v. Mazda Motor Corp., 123 F.3d

         1353, 1372 (11th Cir.1997) and Rule 26(g)(2).
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 15 of 19



      72. Rule 26(g) thus imposes upon attorneys the duty to make a reasonable investigation to

         assure that their clients have provided all available responsive information and

         documents. Id., citing Sexton v. U.S., No. 6:99 CV 102-ORL-3AB-122, 2001 WL

         649445, at *1 (M.D.Fla. April 12, 2001).

      73. The signing attorney is not required to certify the truthfulness of the client's response,

         only that he made a reasonable effort to insure that his clients provided all responsive

         documents and information. Id., citing Tampa Port Auth. v. M/V Duchess, 1997 WL

         1175718, at *6 (M.D.Fla. June 6, 1997) (citing 1983 Advisory Committee notes).

      74. Mr. Hazouri not only failed to make a reasonable effort to insure that his clients provided

         all responsive documents and information, he explicitly refused to do so and actually

         went so far as to affirmatively represent that the screener documents were not in State

         Farm’s possession when, as we now know, they were.

      75. Rule 26(g)(3) provides that where, as here, a certification is made without substantial

         justification, the court shall impose upon the person who made the certification, the party

         on whose behalf the disclosure, request, response, or objection is made, or both, an

         appropriate sanction, which may include an order to pay the amount of the reasonable

         expenses incurred because of the violation, including a reasonable attorney's fee.

         (emphasis in the original). Id., citing Chudasma at 1372.

      76. “Thus, the rule contemplates that sanctions must be imposed not only upon the attorney

         who fails to conduct a reasonable investigation, but also upon his clients if they are

         complicit in the violation of the rule.” Id.

      77. By his own admission, and his explicit refusal to do so, Mr. Hazouri failed to insure that

         State Farm had provided all responsive documents and information demanded by
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 16 of 19



         Defendants, even after multiple specific follow ups from Defendants identifying the

         specific documents which were missing.

      78. It is respectfully submitted that mere “inadvertence” is not a reasonable or credible

         explanation for State Farm’s concealment of the PFMT documents.

      79. The 30 pages of screener documents were withheld from a larger production of more than

         900 pages from the PFMT and these 30 pages were the only ones (produced so far) which

         directly connected the 2011 Project to the opening of the 2015 Project. Counsel for

         Defendants recognized that these specific screener documents were missing from the

         production and repeatedly demanded their production, and in doing so specifically

         described the PFMT information which is generally sought but had not been produced.

         Mr. Hazouri stated explicitly that no such documents were possessed by State Farm and

         even promised to follow up with State Farm to make sure they did not have them with no

         further response. Yet when the documents were produced on October 15, 2019, they

         contained the identical information that counsel identified in his email of 5 months earlier

         which seemed to be missing.

      80. In short, no one is that unlucky and mere “inadvertence” cannot explain the failure to

         produce these documents.

      81. As such, sanctions under Rule 26(g) are required.

         ii.     By Failing to Properly Produce a Corporate Designee As required by Rule
                 30(b)(6), Sanctions under Rule 37 Are Warranted As Well

      82. Rule 37 of the Federal Rules of Civil Procedure authorizes sanctions if a Rule 30(b)(6)

         designee fails to appear for their properly noticed deposition. Fed. R. Civ. P.

         37(d)(1)(A)(i). The Rule has also been interpreted to permit sanctions against a
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 17 of 19



         corporation who produces an unprepared Rule 30(b)(6) witness. Kartagener v. Carnival

         Corp., 380 F. Supp. 3d 1290, 1297–98 (S.D. Fla. 2019)

      83. Rule 37 authorizes a litany of sanctions for a party's failure to comply with its Rule

         30(b)(6) obligations, including the preclusion of testimony, striking of pleadings, and

         entry of a default. Id., citing Fed. R. Civ. P. 37(d)(3).

      84. Whether by deliberate concealment from him or coordinated effort, State Farm failed to

         adequately prepare Mr. Banahan to testify concerning all of the reasons why and when

         State Farm opened its investigations and Projects into Dr. Feijoo.

      85. This failure of preparation resulted in Defendants being prevented from discovering

         critical information which would have altered the entire course of discovery in this matter

         as well as further supported Defendants’ Motion for Summary Judgment.

         iii.      The Sanction Requested is Limited in Nature and Commensurate With the
                   Wrong

      86. The sanction Defendants request is really the only one available which minimizes the

         advantage State Farm has procured by its wrongful conduct which would not also require

         a further continuance of the trial.

      87. Mr. Banahan is himself not a critical (or even necessary) witness to State Farm.

      88. Mr. Banahan has no first hand information about any aspect of this case, and was injected

         into it at the 11th hour merely as a convenient conduit for State Farm to funnel the facts

         known by the people who actually conducted the nearly decade long pursuit of Dr.

         Feijoo.

      89. State Farm, however, calculated its discovery disclosures and the information it provided

         to Mr. Banahan in preparation for making him a witness so as to maximize his strategic
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 18 of 19



           effectiveness for State Farm’s position while at the same time eliminating Defendants’

           ability to ascertain the complete facts which are relevant to the case.

       90. If Mr. Banahan is permitted to testify under these circumstances, the Defendants will be

           unfairly prejudiced and State Farm will be rewarded for its duplicity.

       91. Defendants are not asking that State Farm’s case be dismissed or any other sanction

           which prevents State Farm from putting on its full case. Defendants are simply asking

           that State Farm not be permitted to take advantage of its Rules violations to Defendants’

           detriment at trial.2

                                        CERTIFICATE OF COUNSEL

           I hereby certify that I have conferred with opposing counsel and he has indicated that he

   does not agree to the relief requested herein.

           WHEREFORE, it is respectfully requested that the attached Order be entered.



                                                                 RESPECTFULLY SUBMITTED,
                                                                 THE PIVNIK LAW FIRM
                                                                 7700 N. Kendal Drive, Suite 703
                                                                 Miami, FL 33156
                                                                 Tel: 305-670-0095
                                                                 Email:Pivniklaw@aol.com
                                                                        Cdiezpivniklaw@aol.com
                                                                 By: /s/ Jerome A. Pivnik
                                                                 Jerome A. Pivnik, Esq.
                                                                 Fla. Bar No.: 400408

                                                                 Andrew P. Baratta, Esq.
                                                                 Baratta, Russell & Baratta
                                                                 3500 Reading Way
                                                                 Huntingdon Valley, PA 19006
                                                                 Tel: 215-914-2222
                                                                 Email: Andrew@Barattarussell.com
                                                                 (pro hac vice)


   2
    In the alternative, Defendants would respectfully request that the Court reconsider its Order denying the Joint
   Motion for Continuance. At the request of Mr. Hazouri, the Motion was submitted in as “vanilla” a fashion as
   possible and the Court was therefore not on full notice of the facts which necessitated it.
Case 1:18-cv-23329-RAR Document 155 Entered on FLSD Docket 10/25/2019 Page 19 of 19




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 25, 2019, I have filed the foregoing document with
   the Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
   following in the manner specified, either via transmission of Notices of Electronic Filing
   generated by CM/ECF or in some other authorized manner for those counsel or parties who are
   not authorized to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq.,
   and Andrew S. Ballentine, Esq., Mantzaris and Neal, LLP, 332 North Magnolia Avenue,
   Orlando, FL 32801. (Khazouri@dsklawgroup.com, ABallentine@dsklawgroup.com,
   Lquesada@dsklawgroup.com, Lmorales@dsklawgroup.com).


                                                       THE PIVNIK LAW FIRM
                                                       7700 N. Kendal Drive, Suite 703
                                                       Miami, FL 33156
                                                       Tel: 305-670-0095
                                                       Email:Pivniklaw@aol.com
                                                             Cdiezpivniklaw@aol.com
                                                       By: /s/ Jerome A. Pivnik
                                                       Jerome A. Pivnik, Esq.
                                                       Fla. Bar No.: 400408

                                                       Andrew P. Baratta, Esq.
                                                       Baratta, Russell & Baratta
                                                       3500 Reading Way
                                                       Huntingdon Valley, PA 19006
                                                       Tel: 215-914-2222
                                                       Email: Andrew@Barattarussell.com
                                                       (pro hac vice)
